DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s RCE dated Feb. 10, 2021 in which claims 1, 9 and 17 are amended.  Thus, claims 1-20 are pending in the application.

			Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/10/2021 has been entered. 
Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Examiner has identified independent Claim 9 as the claim that represents the claimed invention for analysis and is similar to other independent Claims 1 and 17.
Claim 9 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
Step 2A – prong 1 : The claim 9 recites a series of steps, e.g., receiving gridlock resolution messages from a plurality of blockchain peers corresponding to  participants of a gridlocked payment network, each gridlock resolution message comprising fields including a subset of local payments to be performed by a respective participant and a zero-knowledge proof that indicates that the subset of local payments creates a positive post-balance for the respective participant but hides the positive-post balance from blockchain peers of other participants; determining whether zero knowledge proofs included in the gridlock resolution messages are valid; aggregating the subsets of local payments to be performed from the gridlock resolution messages to create a global nettable set of payments; and publishing the global nettable set via a data block among a hash-linked chain of data blocks of a distributed ledger accessible to plurality of blockchain peers; blockchain peers reach a consensus on the global nettable set based on whether any of the plurality of peers submit a new gridlock resolution message with a modified subset of local payments in the fields; and in response to determining a consensus has been reached, triggering the participants to execute the global nettable set of payments. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper). The claim 9 also recites blockchain, gridlock resolution messages, gridlocked payment network and a hash-linked chain which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, blockchain, a gridlocked payment network, gridlock resolution messages and a hash-linked chain, nothing in the claim precludes the steps from being performed as Mental processes. If the claim limitations, under the broadest reasonable interpretation, covers the concepts that can be performed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claim 9 recites an abstract idea (Step 2A: Prong 1: YES). 
Step 2A – prong 2 : This judicial exception is not integrated into a practical application. The additional elements of the blockchain, gridlock resolution messages, gridlocked payment network and a hash-linked chain result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the blockchain, gridlock resolution messages, gridlocked payment network and a hash-linked chain to be generic computer elements (see Fig. 1, Fig. 3A, [0040], [0071], [0073]). A hash-linked chain and the gridlock resolution messages are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the blockchain, gridlock resolution messages, gridlocked payment network and a hash-linked chain are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations (with the exception of italicized limitations), receiving gridlock resolution messages from participants of a gridlocked payment network, each gridlock resolution message comprising a subset of local payments to be performed and a zero-knowledge proof that indicates that the subset of local payments creates a positive post-balance for the respective participant without revealing the positive-post balance amount to mere data gathering, which is a form of insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 9 is directed to an abstract idea (Step 2A - Prong 2: NO).
Step 2B : The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the blockchain, gridlock resolution messages, gridlocked payment network and a hash-linked chain are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The limitations which have been identified as insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decision cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt or storing of data over a network is a well-understood, routine and conventional function of a computer when it is claimed in a merely generic manner. Thus, claim 9 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 17 and hence the claims 1 and 17 are rejected on similar grounds as claim 9.
Dependent claims 2-8, 10-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 10 and 18, the steps, “wherein, in response to receipt of a consensus of the participants that the global nettable set is accepted, the processor is configured to trigger settlement of the global nettable set of payments”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.

In claims 3, 11 and 19, the steps, “wherein the processor is further configured to store an identification of the payments included in the global nettable set via the data block among the hash-linked chain of data blocks”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claims 4, 12 and 20, the steps, “wherein the processor is further configured to store an identification of the payments included in the global nettable set via the data block among the hash-linked chain of data blocks”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 5, the steps, “wherein the zero-knowledge proof further indicates that a highest priority payment not included in the subset of local payments creates a negative post-balance for the respective participant but which does not reveal the negative post-balance”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claims 6 and 14, the steps, “wherein the processor is further configured to store an identification of the payments included in the global nettable set via the data block among the hash-linked chain of data blocks”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In claims 7 and 15, the steps, “wherein, for the next iteration, the processor is configured to receive new gridlock resolution messages from the participants of the payment network which comprise modified subsets of local payments based on the published global nettable set”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claims 8 and 16, the steps, “wherein, for the next iteration, the processor is configured to aggregate the modified subsets of local payments and publish the aggregation of the modified subsets of local payments via another data block among the hash-linked chain of data blocks”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the data or information used in the underlying process.
In claim 13, the steps, “wherein the zero-knowledge proof further indicates that a highest priority payment not included in the subset of local payments creates a negative post-balance for the respective participant without revealing the negative post-balance”, under the broadest reasonable interpretation, are further refinements of Mental Processes because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falah et al., U.S. Patent Application Publication Number (2019/0019186) in view of Hodgson et al., U.S. Patent Number (9,870,508 B1) and in further view of a Non-patent literature titled, “Inter-Bank Payment System on Enterprise Blockchain Platform”, IEEE, Sept. 2018, by Wang et al.
Regarding Claim 1,
Falah teaches a computing system comprising,	
a network interface configured to receive gridlock resolution messages from a plurality of blockchain peers corresponding to participants of a gridlocked payment network, where each gridlock resolution message comprises fields including a subset of local payments to be performed by a respective participant and a zero-knowledge proof that indicates that the subset of local payments creates a positive post-balance for the respective participant but which  hides the positive-post balance from blockchain peers of other participants (See at least [0028-0031], [0041], [0043], The encrypted transactions and shielded balances is equivalent to a zero-knowledge proof that indicates that the subset of local payments creates a positive post-balance);
a processor configured to determine whether zero knowledge proofs included in the gridlock resolution messages are valid, aggregate the subsets of local payments to be performed from the gridlock resolution messages to create a global nettable set of payments (See at least [0043-0047], “In step 245, once the netting is complete, the transaction application for each node may generate proofs of payments to be settled, and in step 250 may then submit the shielded transactions to a zero knowledge proof layer which may then, in step 255, verify and execute the transaction(s).”)
However, Falah does not explicitly teach, 
publish the global nettable set via a data block among a hash-linked chain of data blocks of a distributed ledger accessible to the plurality of blockchain peers, wherein the processor is further configured to determine whether the plurality of blockchain peers reach a consensus on the global nettable set based on whether any of the plurality of blockchain peers submit a new gridlock resolution message with a modified subset of local payments in the fields, and in response to determining a consensus has been reached, trigger the participants to execute the global nettable set of payments. 
Hodgson, however, teaches,
publish the global nettable set via a data block among a hash-linked chain of data blocks of a distributed ledger accessible to the participants (See at least Fig. 5, Column 10, lines 63-67 to Column 11, lines 1-22, “A DApp's web interface forwards the transactions to the blockchain platform and displays (i.e, publish) the transaction receipts or state information in the smart contracts 502 in the web interface”);
	Both Falah and Hodgston are in the technical field of privacy-preserving gridlock resolution. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Falah to incorporate the disclosure of Hodgson.  The motivation for combining these references would have been to utilize blockchain to determine a global set of payments that can be processed to resolve gridlock while preserving the privacy of sensitive banking information as illustrated by Hodgson. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the combination of Falah and Hodgston do not explicitly teach,
wherein the processor is further configured to determine whether the plurality of blockchain peers reach a consensus on the global nettable set based on whether any of the plurality of blockchain peers submit a new gridlock resolution message with a modified subset of local payments in the fields, and in response to determining a consensus has been reached, trigger the participants to execute the global nettable set of payments. 
Wang, however, teaches,
wherein the processor is further configured to determine whether the plurality of blockchain peers reach a consensus on the global nettable set based on whether any of the plurality of blockchain peers submit a new gridlock resolution message with a modified subset of local payments in the fields, and in response to determining a consensus has been reached, trigger the participants to execute the global nettable set of payments (NPL-Wang, See at least Pages 615-619, Fig. 1, “The business logic is defined by smart contracts, with a pluggable consensus protocol to ensure consistency and finality. All messages are broadcast to all peers in the same logical order.  C. Consensus - First, a transaction proposal should collect enough endorsements required by the endorsement policy. That means all of its relevant peers concede the integrity of transaction data and will execute this transaction on a copy of the same ledger. The ordering service facilitates a shared communication channel, in which all messages are broadcast to all peers in the same logical order. Ordering mechanism guarantees that the sequence of transactions is the same as seen by all relevant peers.    Privacy preserving. Since central bank is no longer the director of the gridlock resolution, there must be a commercial bank that is the initiator of gridlock detection and resolution. The initiator commercial bank should not see the private information of a transaction (e.g., recipient bank, SLA due time, transaction amount) during netting cycle, while it still needs to collect enough information from other peers to perform global gridlock resolution”).
	Falah, Hodgston and Wang are in the technical field of privacy-preserving gridlock resolution. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Falah and Hodgston to incorporate the disclosure of Wang.  The motivation for combining these references would have been to apply 
the gridlock resolution mechanism to payment networks where there is no central entity. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 2,
The combination of Falah, Hodgston and Wang teaches the system of claim 1,
In addition, Falah teaches,
wherein, the processor is configured to trigger settlement of the global nettable set of payments (See at least [0047]).
Hodgson teaches,
in response to receipt of a consensus of the participants that the global nettable set is accepted (See at least Column 5, lines 51-66).
Regarding Claim 3,
Falah teaches,
wherein the processor is further configured to store an identification of the payments included in the global nettable set via the data block among the hash-linked chain of data blocks (See at least [0031], [0037]). 
Regarding Claim 4,
Falah teaches,
wherein payment amounts included in the subsets of local payments are concealed with a Pedersen commitment (See at least [0031], [0037], encrypted private transaction is equivalent to a Pedersen commitment). 
Regarding Claim 6,
Falah teaches,
wherein the processor is further configured to perform a next iteration of the gridlock resolution in response to lack of global consent from the participants to the global nettable set (See at least [0040-0047]).
Regarding Claim 7,
Falah teaches,
wherein, for the next iteration, the processor is configured to receive new gridlock resolution messages from the participants of the payment network which comprise modified subsets of local payments based on the published global nettable set (See at least [0040-0047]).
Regarding Claim 8,
The combination of Falah, Hodgston and Wang teaches the system of claim 7,
In addition, Falah teaches,
wherein, for the next iteration, the processor is configured to aggregate the modified subsets of local payments (See at least [0040-0047]).
Hodgson teaches,
publish the aggregation of the modified subsets of local payments via another data block among the hash-linked chain of data blocks (Fig. 5, Column 10, lines 63-67 to Column 11, lines 1-22). 
Regarding Claims 9 and 17,
Independent claims 9 and 17 are substantially similar to independent claim 1, and hence rejected on similar grounds. In addition, claim 17 also recites a non-transitory computer-readable medium which is inherent in the disclosure of Falah. 
Regarding Claims 10 and 18,
Claims 10 and 18 are substantially similar to claim 2, and hence rejected on similar grounds.
Regarding Claims 11 and 19,
Claims 11 and 19 are substantially similar to claim 3, and hence rejected on similar grounds.
Regarding Claims 12 and 20,
Claims 12 and 20 are substantially similar to claim 4, and hence rejected on similar grounds.
Regarding Claims 14-16,
Claims 14-16 are substantially similar to claims 6-8 respectively, and hence rejected on similar grounds.
5.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Falah in view of Hodgson in view of Wang and in further view of Agrawal et al., U.S. Patent Application Publication Number 2019/0164153.

Regarding Claim 5,
The combination of Falah, Hodgston and Wang teaches the system of claim 1,
However, Falah, Hodgston and Wang combined do not explicitly teach,
wherein the zero-knowledge proof further indicates that a highest priority payment not included in the subset of local payments creates a negative post-balance for the respective participant but which does not reveal the negative post- balance.
Agrawal, however, teaches,
wherein the zero-knowledge proof further indicates that a highest priority payment not included in the subset of local payments creates a negative post-balance for the respective participant but which does not reveal the negative post- balance (See at least [0016], [0087-0088]). 
	Falah, Hodgston, Wang and Agrawal are in the technical field of privacy-preserving gridlock resolution. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Falah, Hodgson and Wang to incorporate the disclosure of Agrawal.  The motivation for combining these references would have been to preserve the privacy for the participant by concealing the negative balance as illustrated by Agrawal. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 13,
Claim 13 is substantially similar to claim 5, and hence rejected on similar grounds.

Response to Arguments                 
6.       Applicant's arguments filed dated 02/03/2021 have been fully considered but they are not persuasive due to the following reasons:
7.       Applicant argues that (on page 10), “Applicant contends that the inquiry into the abstraction of Applicant's claims should end at this first prong as Applicant's claims do not fall into any of the enumerated groupings and therefore cannot be abstract.”
	Examiner respectfully disagrees and notes that the steps of the claim, when collectively as an ordered combination, is a process that, under their broadest reasonable interpretation, covers Mental Processes as these steps relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper).  Examiner notes that according to the October 2019 Update: Subject Matter Eligibility, pages 7-8, a claim that requires a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. The claims recite blockchain, gridlock resolution messages, gridlocked payment network and a hash-linked chain which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, blockchain, a gridlocked payment network, gridlock resolution messages and a hash-linked chain, nothing in the claim precludes the steps from being performed as Mental processes. If the claim limitations, under the broadest reasonable interpretation, covers the concepts that can be performed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims recite an abstract idea.
8.	With respect to applicant’s arguments regarding Step 2A, Prong two (on pages 10-12), Applicant states that, “Applicant's numerous claim limitations would clearly integrate an alleged abstract idea into a practical application (privacy preserving gridlock resolution) that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant's claims allow for a real-world benefit through computing systems.”
	Regarding applicant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework.
	Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met.  The various limitations of claim 1 are either abstract in nature or amount to insignificant extra-solution activity. The 35 U.S.C. 101 rejection presented above clearly identifies various limitations which amount to insignificantly extra-solution activity and have been determined that the mere collection or receipt of data over a network is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. The advantages over conventional systems are directed towards improving the abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The additional elements of the blockchain, gridlock resolution messages, gridlocked payment network and a hash-linked chain result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of the blockchain, gridlock resolution messages, gridlocked payment network and a hash-linked chain to be generic computer elements (see Fig. 1, Fig. 3A, [0040], [0071], [0073]). A hash-linked chain and the gridlock resolution messages are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. 

9.	With respect to applicant’s arguments regarding Step 2B, (on page 12), Applicant states that, “under the second step (2B) of Alice, the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.”
	Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. A blockchain, gridlock resolution messages, gridlocked payment network and a hash-linked chain are generic components suitably programmed to perform their respective functions and are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. Hence, the claims do not amount to significantly more than a judicial exception.
Hence, Applicant’s arguments are not persuasive.
10.     Applicant's arguments regarding the rejection of claims 1-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action. 
                                      Prior Art made of Record
11.     The following prior art made of record and not relied upon is considered pertinent : 
	Zappier, et. al. U.S. Patent Application Publication (2018/0204213 A1) discloses a system for facilitating secure electronic communications between entities and processing resource transfers. 
Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       /B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                        
May 4, 2021 


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 4, 2021